                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CAREY PEDEN                                                                            PLAINTIFF

v.                                Case No. 3:19-cv-00070-KGB

CRAIGHEAD COUNTY JAIL, et al.                                                      DEFENDANTS

                                             ORDER

       Before the Court are the Amended Proposed Findings and Partial Recommendation and

the Proposed Findings and Recommendation submitted by United States Magistrate Judge Patricia

S. Harris (Dkt. Nos. 12, 27). No objections have been filed to either of these recommendations,

and the deadline for filing objections has since passed. After careful consideration, the Court finds

no reason to alter or reject Judge Harris’ recommendations.

       Therefore, the Court adopts the Amended Proposed Findings and Partial Recommendation

in their entirety as this Court’s findings of fact and conclusions of law (Dkt. No. 12). The Court

denies as moot Judge Harris’s Proposed Findings and Partial Recommendation, which were

superseded by the Amended Proposed Findings and Partial Recommendation (Dkt. No. 10). As a

result, the Court screens plaintiff Carey Peden’s complaint. The Court dismisses without prejudice

Mr. Peden’s claims against separate defendant Brown and his claims based on verbal threats for

failure to state a claim upon which relief can be granted.

       Next, the Court adopts the Proposed Findings and Recommendation, in which Judge Harris

recommends that Mr. Peden’s remaining claims in his complaint be dismissed without prejudice

for failure to respond to the court’s orders and for failure to prosecute this action (Dkt. No. 27).

The Court dismisses without prejudice Mr. Peden’s remaining claims in his complaint.
It is so ordered this 27th day of January, 2020.


                                              _________________________________
                                              Kristine G. Baker
                                              United States District Judge




                                          2
